DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 1-15 are pending in this application and are addressed below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). A copy of the foreign priority document for EP Application No. 20315009.9 was electronically retrieved on January 7, 2021 and has been placed in the record.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on February 19, 2021 is in compliance with 37 CFR 1.97. Accordingly, the IDS has been considered by the Examiner. An initialed copy of the Form 1449 is enclosed herewith.

Specification
The abstract of the disclosure is objected to because it contains the legal term “comprising” in lines 2 and 6. Correction is required. See MPEP §§ 608.01(b) and 2111.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 13-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 2 and 13, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. In other words, it is unclear whether the textile rope of Claim 2, or the large rotorcraft of Claim 13, is required in order to meet those respective claims. See MPEP § 2173.05(d).
The dependent claims not specifically addressed above are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Patent No. 1,874,392 to Van Meter (hereinafter “Van Meter”).
Regarding Claim 1, Van Meter discloses a vehicle with at least one emergency exit system (an aircraft includes an emergency exit system with a load line 24 and ladder 26 attached to the aircraft at point 25; see e.g., page 1, lines 1-8, page 2, lines 30-84, and FIGS. 1, 18, and 22), the at least one emergency exit system comprising:
a jettisonable component (a parachute 51 is jettisonable from the aircraft; see e.g., FIGS. 1 and 4) that is:
accommodated and locked in an associated frame structure of the vehicle In normal operation mode (the parachute 51 is accommodated and secured within the fuselage 29 and its associated framework, and in particular, the parachute 51 is housed between the top plate 54 and bottom plate 58 within the fuselage 29 during normal flight conditions; see e.g., page 3, lines 41-81, and FIGS. 2, 6, 3, 11, 12, and 16), and
releasable from the associated frame structure for being jettisoned from the vehicle in an emergency mode (the parachute 51 is releasable through an opening 53 in an emergency situation; see e.g., page 1, lines 1-8, page 2, line 53-65, page 5, lines 82-87, and FIGS. 1 and 4); and
an emergency evacuation assistance device that is adapted to assist in an emergency evacuation of the vehicle via the associated frame structure in the emergency mode (a load line 24 and a ladder 26 are provided to assist passengers and/or pilots from exiting the fuselage 29 of the aircraft in an emergency situation, and both the load line 24 and the ladder 26 are coupled to the parachute 51; see e.g., page 2, lines 44-65, and FIGS. 1, 18, and 22);
wherein
the jettisonable component is operable from inside and/or outside of the vehicle for being released from the associated frame structure (retaining devices 71 secure container 52 and the parachute 51 within the fuselage 29 during normal flight conditions, and the retaining devices 71 can be actuated via a release lever 84 to deploy the parachute 51; see e.g., page 3, line 125 to page 4, line 47, and FIGS. 2-6), 
wherein the emergency evacuation assistance device is attached to the jettisonable component such that the emergency evacuation assistance device is deployed by means of the jettisonable component when the jettisonable component is jettisoned from the vehicle in the emergency mode (the load line 24 and the ladder 26 are attached to the parachute 51, and both the load line 24 and the ladder 26 are deployed when the parachute 51 is released during an emergency situation; see e.g., page 2, lines 55-85 and FIGS. 1, 4, 18, and 22).
Regarding Claim 2, and as best interpreted, Van Meter discloses wherein the emergency evacuation assistance device is a rope (load line 24; see e.g., page 2, lines 39-51 and FIG. 1).
Regarding Claim 3, Van Meter discloses wherein the emergency evacuation assistance device is a rope ladder (ladder 26; see e.g., page 2, lines 39-51 and FIG. 1).
Regarding Claim 4, Van Meter discloses wherein the emergency evacuation assistance device withstands at least a 182 kg static load (the load line 24 and the ladder 26 are depicted as holding three occupants and also described as being capable of allowing a parachute to safely land occupants and the aircraft; see e.g., page 1, lines 1-8 and FIGS. 1 and 18).
Regarding Claim 5, Van Meter discloses wherein the emergency evacuation assistance device is stored in the associated frame structure of the vehicle in the normal operation mode, and deployed from the associated frame structure by means of the jettisonable component when the jettisonable component is jettisoned from the vehicle in the emergency mode (the load line 24 is accommodated within a groove 27 of the fuselage 29 and deployed from the groove 27 when the parachute 51 is deployed; see e.g., page 2, lines 55-62 and FIG. 1).
Regarding Claim 6, Van Meter discloses wherein the associated frame structure comprises a hollow profile, and wherein the emergency evacuation assistance device is stored in the hollow profile in the normal operation mode (the load line 24 is accommodated in a groove 27 and the ladder 26 is accommodated in a space 28 of the fuselage 29, and each of the groove 27 and the space 28 define a void for storing the load line 24 and the ladder 26, respectively; see e.g., page 2, lines 55-65 and FIG. 1).
Regarding Claim 7, Van Meter discloses wherein the emergency evacuation assistance device is rigidly attached to the associated frame structure (the load line 24 is secured to fuselage 29 and associated framework at point 25).

Claims 1, 2, 5-8, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Publication No. 2016/0130007 to Lafon et al. (hereinafter “Lafon”).
Regarding Claim 1, Lafon discloses a vehicle with at least one emergency exit system (a rotorcraft 201 includes a raft system 215 for use in an emergency landing; see e.g., paras. 0005 and 0024 and FIGS. 2 and 30), the at least one emergency exit system comprising:
a jettisonable component (a window 221 is separable from a fuselage 205 of the rotorcraft 201; see e.g., para. 0026 and FIGS. 3-5b and 11) that is:
accommodated and locked in an associated frame structure of the vehicle In normal operation mode (the window 221 is mounted onto a window frame 217 and the window frame 217 is secured to a fuselage frame 223 of the fuselage 205 prior to deployment; see e.g., FIGS. 2-4), and
releasable from the associated frame structure for being jettisoned from the vehicle in an emergency mode (the window 221 can be deployed and released from the fuselage frame 223 of the fuselage 205 when the window frame 217 is rotated past a prescribed angle relative to a hinge 225; see e.g., paras. 0026 and 0031 and FIGS. 3, 5b, and 11); and
an emergency evacuation assistance device that is adapted to assist in an emergency evacuation of the vehicle via the associated frame structure in the emergency mode (an inflatable life raft 249 is configured to provide flotation for occupants of the rotorcraft 201 during an emergency landing in a body of water, the inflatable life raft 249 being tethered to the rotorcraft 201 via a mooring line; see e.g., paras. 0005, 0030, and 0031, and FIGS. 2 and 6);
wherein
the jettisonable component is operable from inside and/or outside of the vehicle for being released from the associated frame structure (a handle 229 is operable within the rotorcraft 201 to deploy the window 221 and the raft system 215; see e.g., para. 0027 and FIGS. 4-6), 
wherein the emergency evacuation assistance device is attached to the jettisonable component such that the emergency evacuation assistance device is deployed by means of the jettisonable component when the jettisonable component is jettisoned from the vehicle in the emergency mode (the inflatable life raft 249 of the raft system 215 is mounted to the window frame 217 and the window 221, and Lafon states that "as window frame 217 and window 221 are released from rotorcraft 201, inflatable life raft 249 is deployed"; see e.g., paras. 0025-0031 and FIGS. 3-11).
Regarding Claim 2, and as best interpreted, Lafon discloses wherein the emergency evacuation assistance device is a rope (the inflatable life raft 249 is tethered to the rotorcraft 201 via a mooring line; see e.g., para. 0031).
Regarding Claim 5, Lafon discloses wherein the emergency evacuation assistance device is stored in the associated frame structure of the vehicle in the normal operation mode (the inflatable life raft 249 is stored within the window frame 217, which is in turn within the framework of the fuselage 205, when the pin mechanism 227 is in a latched position; see e.g., para. 0028 and FIGS. 4 and 5A), and deployed from the associated frame structure by means of the jettisonable component when the jettisonable component is jettisoned from the vehicle in the emergency mode (when the pin mechanism 227 is unlatched, the window frame 217, the window 221, and the inflatable lift raft 249 are deployed; see e.g., paras. 0026-0028 and FIGS. 4 and 5A).
Regarding Claim 6, Lafon discloses wherein the associated frame structure comprises a hollow profile, and wherein the emergency evacuation assistance device is stored in the hollow profile in the normal operation mode (the fuselage frame 223 of the fuselage 205 and the window frame 217 includes an opening, void, or hollow area that accommodates the inflatable life raft 249; see e.g., FIGS. 9-11).
Regarding Claim 7, Lafon discloses wherein the emergency evacuation assistance device is rigidly attached to the associated frame structure (the inflatable life raft 249 is tethered to the rotorcraft 201 via a mooring line, and the mooring line is secured to the fuselage 205 in order to supply compressed air to the inflatable life raft 249 once the life raft 249 has been deployed; see e.g., para. 0031).
Regarding Claim 8, Lafon discloses wherein the jettisonable component is a vehicle window with a window frame that is accommodated and locked in the associated frame structure of the vehicle in the normal operation mode, and wherein the emergency evacuation assistance device is rigidly attached to the window frame (the window 221 is mounted onto a window frame 217, and the window frame 217 is releasably coupled to the fuselage frame 223 and can be locked via a pin mechanism 227, and the inflatable lift raft 249 is secured to the window 221 while the pin mechanism 227 is in the latched position; see e.g., paras. 0026-0028 and FIGS. 4, 5A., 5B, and 11).
Regarding Claim 13, and as best interpreted, Lafon discloses the vehicle being embodied as a rotorcraft (the vehicle is a rotorcraft 201 that is capable of carrying passengers; see e.g., para. 0023 and FIG. 2).
Regarding Claim 14, and as best interpreted, Lafon discloses wherein the associated frame structure is provided in a fuselage, a pivotable door, or a sliding door of the vehicle (the window 221 is mounted onto a window frame 217, which is in turn mounted to a fuselage frame 223 of the fuselage 205 prior to deployment; see FIGS. 2-4).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lafon, as applied to Claims 1 and 8 above, and further in view of U.S. Publication No. 2016/0355249 to Joussellin et al. (hereinafter “Joussellin”).
Regarding Claim 9, Lafon discloses that the raft system 215 can be mounted to a fuselage frame 219, via a window frame 217, or that a raft system 1215 can be mounted to the fuselage frame 219 via a conventional panel (see e.g., Lafon at paras. 0024 and 0032 and FIGS. 2 and 12). Lafon further discloses that the raft system 215 may be located in multiple locations on a rotorcraft 211 (see e.g., Lafon at para. 0025). Lafon additionally discloses that the raft system can easily be retrofitted onto an existing rotorcraft (see e.g., Lafon at para. 0034). However, Lafon does not expressly show or describe the raft system 215 being mounted to a frame structure that is associated with a vehicle door.
In the same field of endeavor, Joussellin discloses jettisonable windows on an rotorcraft for emergency situations (see e.g., Joussellin at paras. 0005 and 0065 and FIGS. 1-4). Joussellin discloses that jettisonable windows 5a, 5c can be mounted to a front door 2a or a sliding passenger door 2c of a rotorcraft (see e.g., Joussellin at para. 0065 and FIGS. 1-3C). Thus, it would have been obvious to one skilled in the art at the time of filing to have modified the rotorcraft 201 of Lafon to include multiple raft systems 215 and to place at least one of the raft systems 215 onto a window frame associated with a door of the rotorcraft 201, in light of the teachings of Joussellin, for the predictable result of providing additional emergency exits and life rafts for redundancy and enabling occupants to escape more quickly out of the rotorcraft using the additional emergency exit openings.
Regarding Claim 10, Joussellin discloses that a jettisonable window 5c can be mounted onto a sliding passenger door 2c (see Joussellin at para. 0065 and FIGS 1. and 3A-3B; see also Lafon at FIG. 2).
Regarding Claim 11, Lafon discloses a handle 229 located on an inner side of the window 221 (see e.g., Lafon at para. 0027 and FIG. 4). Lafon further discloses that the raft system 215 may be deployed automatically via an emersion sensor that detects a crash of rotorcraft 201 into the water (see e.g., Lafon at para. 0027). However, Lafon does not expressly disclose providing an outer operating handle on an opposite side of the window from the handle 229.
In the same field of endeavor, Joussellin discloses jettisonable windows on an rotorcraft for emergency situations (see e.g., Joussellin at paras. 0005 and 0065 and FIGS. 1-4). In particular, Joussellin discloses that jettisonable windows 5a, 5b, 5c can be activated via inner or outer emergency exit activating systems 6a, 6b, which include corresponding handles 11a, 11e, and the outer emergency exit activation system 6b enables a crew member, passenger or emergency personnel to release the jettisonable emergency exit window from an exterior of the rotorcraft (see e.g., Joussellin at paras. 0068, 0070, 0079, 0095 and 0110-0113, and FIGS. 1-3C, 10, and 15A-D). Thus, it would have been obvious to one skilled in the art at the time of filing to have modified the raft system 215 of Lafon to further include an external lever or actuating mechanism, in light of the teachings of Joussellin, for the benefit of enabling a crew member or emergency personnel to open the window 221 from the exterior of the rotorcraft 201 in the event occupants within the rotorcraft 201 are incapacitated or if the handle 229 malfunctions.
Regarding Claim 12, Lafon discloses that the raft system 215 can be mounted to a fuselage frame 219 via a window frame 217, or that a raft system 1215 can be mounted to the fuselage frame 219 via a conventional panel (see e.g., Lafon at paras. 0024 and 0032 and FIGS. 2 and 12). Lafon further discloses that the raft system 215 may be located in multiple locations on a rotorcraft 211 (see e.g., Lafon at para. 0025). Lafon additionally discloses that the raft system can easily be retrofitted onto an existing rotorcraft (see e.g., Lafon at para. 0034). However, Lafon does not expressly show or describe multiple raft system being mounted to a plurality of windows.
In the same field of endeavor, Joussellin discloses jettisonable windows for emergency situations (see e.g., Joussellin at paras. 0005 and 0065 and FIGS. 1-4). Joussellin discloses multiple jettisonable windows 5a, 5b, 5c that are mounted on a single rotorcraft (see e.g., Joussellin at para. 0065). Thus, it would have been obvious to one skilled in the art at the time of filing to have modified the rotorcraft 201 of Lafon to include raft systems 215 associated with different windows of the rotorcraft 201, in light of the teachings of Joussellin, for the predictable result of providing additional emergency exits and life rafts for redundancy and enable occupants to escape more quickly out of the rotorcraft using the additional emergency exit openings.
Regarding Claim 15, and as best interpreted, Lafon discloses deploying the window 221 as part of the process in deploying the inflatable life raft 249 (see e.g., Lafon at para. 0026). However, Lafon does not expressly describe using the opening in the fuselage frame 219, after the window 221 and the inflatable life raft 249 have been deployed, for occupants to escape out of the rotorcraft 201. 
In the same field of endeavor, Joussellin discloses jettisonable windows on an rotorcraft for emergency situations (see e.g., Joussellin at paras. 0005 and 0065 and FIGS. 1-4). In particular, Joussellin discloses that the jettisonable windows can be used as an emergency exit and these exits would need to be sized to enable occupants of the rotorcraft to pass through (see e.g., Joussellin at para. 0006). It is also noted that certain federal regulations, such as 14 CFR 25.807, prescribe minimum opening requirements for emergency exits. Thus, it would have been obvious to one skilled in the art at the time of filing to have sized the openings of the window frame 217 of Lafon, in light of the teachings of Joussellin, to be large enough to enable occupants to escape through the window frame 217 in an emergency situation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 3,547,382 to Stanley discloses a deployable towline secured to structural members of an overhead window (see FIGS. 3-5). 
U.S. Patent No. 4,557,442 to Krezak et al. discloses emergency flight deck egress lines (see FIGS. 1 and 2).
U.S. Publication No. 2017/0320583 to Schmidt et al. discloses a deployable evacuation system with a retaining removable panel (see FIGS. 1 and 4). 
U.S. Publication No. 2019/0118006 to Leachman discloses a rope that can be deployed out of a push-out window (see FIG. 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KA CHUN LEUNG whose telephone number is 571-272-3504. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.C.L./Examiner, Art Unit 3642                                                  
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642